Citation Nr: 1132015	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-35 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral athlete's foot (originally claimed as a bilateral foot condition).

2.  Entitlement to service connection for bilateral athlete's foot (originally claimed as a bilateral foot condition).

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder. 

5.  Entitlement to service connection for a callous on the left foot.

6.  Entitlement to service connection for a stroke. 

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for an erectile dysfunction disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO in Montgomery, Alabama.

In an attachment to the Veteran's November 2006 VA Form 9, the Veteran indicated that he wished to personally appear before the Board for a hearing in Washington, DC.  Subsequently, in a September 201 VA Form 21-4138, the Veteran withdrew this hearing request by stating that he no longer wishes to appear in person before the Board.  As such, the Board finds that there is no outstanding hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2010). 

The issue regarding entitlement to service connection for bilateral athlete's foot has been framed to recharacterize the issue of entitlement to service connection for a bilateral foot disorder.  Recent case law provides that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The issues of entitlement to service connection for bilateral athlete's foot (originally claimed as a bilateral foot condition); entitlement to service connection for an acquired psychiatric disorder, including major depression; entitlement to service connection for a callous on the left foot; entitlement to service connection for a stroke; entitlement to service connection for diabetes mellitus; and entitlement to service connection for an erectile dysfunction disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in September 2002, the RO denied service connection for a bilateral foot condition.  The Veteran did not appeal the decision. 

2.  The evidence added to the record since September 2002, when viewed by itself or in the context of the entire record relates to an unestablished fact that is necessary to substantiate the claim for service connection of a bilateral foot condition; namely that of a current disability and/or objective evidence of current symptomatology coupled with the Veteran's statements regarding continuity of symptomatology.

3.  The Veteran's current elevated cholesterol level does not constitute a disease or disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision that denied the Veteran's claim of entitlement to service connection for a bilateral foot condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot condition.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).

3.  High cholesterol is not a disability that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding the issues of new and material evidence to reopen the claim of service connection for a bilateral foot condition, the Board is granting this aspect of the appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the Veteran's claim for service connection of high cholesterol, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained service treatment records, VA outpatient treatment records and associated private treatment records.

The Board acknowledges that the Veteran was not afforded an examination regarding his claim for service connection of high cholesterol; however, as explained above, high cholesterol is not a claim for which service connection may be granted.  Therefore, a remand for an examination would unduly delay resolution of the claim.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran is claiming service connection for a bilateral foot disorder that was initially denied in September 2002.  The RO, in pertinent part, determined that the evidence of record did not support a diagnosis of a bilateral foot condition.  The Veteran was apprised of his appellate rights but did not appeal and the decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2010).

Next, the Veteran filed a claim for bilateral atheletes foot in August 2004.  His claim was subsequently denied in September 2005 on the merits.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial in September 2002 included the Veteran's lay statements, service treatment records, VA outpatient treatment records dated from March 2001 to May 2002, and June 2002 VA examination reports regarding unrelated issues not currently on appeal (audio, eye, knee, and back).  
The evidence added to the record since the September 2002 decision consists of a June 2004 VA initial podiatry consult where the Veteran presented with thick, brittle, crumbling, onychomycotic type nails on all 10 digits, as well as lesions.  The Veteran has indicated that his foot disorder has been continuous since service.  The Board notes that he is competent to observe persistent foot symptomatology as it comes to him through his senses, such as the symptomatology described in the June 2004 VA podiatry report.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2010).  The new evidence, combined with the Veteran's statements that he has experienced a continuous bilateral foot disorder since service, supports the Veteran's contention that his current foot disorder is related to service.  Specifically, the Veteran claims that his foot disorder is due to wearing boots and socks while marching, for 20 years.   

In determining whether the new evidence is material, the Board has considered the Court of Appeals for Veterans Claims (CAVC's) recent decision in Shade v. Shinseki, 24 Vet.App. 110 (2010) in which the Court determined that if the McLendon test was met, the Board would have to reopen the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), four factors must be considered in determining whether a medical examination be provided or medical opinion obtained: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  

The new evidence, when combined with the evidence of record, relates to unestablished facts necessary to substantiate the claim, that there is a relationship between the Veteran's persistent symptoms of onychomycotic type nails on all 10 digits, as well as lesions and wearing boots and socks constantly, for 20 years, in service.  As such, it is found to be material.  Accordingly, the Veteran's request to reopen the claim for service connection for a bilateral foot disorder is granted.  

Having determined that the claim should be reopened, the Board will address the merits of the claim in the Remand section below. 

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010). The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran is seeking service connection for high cholesterol. The Board notes that the Veteran's post-service medical treatment records indicate that he currently has high cholesterol.  However, the Board notes that such a condition is not a disability for VA compensation purposes.  Rather, high cholesterol or hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  38 U.S.C.A. § 1110; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for high cholesterol.  Therefore, service connection for high cholesterol must be denied.

The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.   38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a bilateral foot disorder is granted.  

Service connection for high cholesterol is denied.


REMAND

Regarding the remaining issues on appeal, unfortunately a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding all of the remaining issues on appeal, the Veteran indicated in a September 2010 statement that he desired to have his VA medical center records reviewed in connection with his claim, indicating that he had received treatment since the most recently dated records in the file, in April 2008.  Therefore, a request for records should be made.  Moreover, a review of the file reveals that in March 2002, the Veteran indicated that he had previously received treatment from the VA medical centers in Biloxi, Mississippi and New Orleans, Louisiana.  Those records should be obtained. 

Regarding the claim for a bilateral foot disorder, the Veteran should be afforded a VA examination.  The Veteran has reported that he wore socks and boots constantly in service for 20 years and that he has had continuous foot symptomatology since service.  As noted above, a June 2004 VA outpatient treatment record confirmed symptoms of thick, brittle, crumbling, onychomycotic type nails on all 10 digits, as well as lesions.   The Board notes that the Veteran is competent to report that his symptoms have been persistent since service as the observation comes to him through his senses simply by looking at his feet.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

While the Board finds that his current foot disorder may be associated with wearing boots and socks constantly in service, for 20 years, there is insufficient competent evidence on file for the VA to make a decision on the Veteran's claim.  To that end, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current foot disorder is causally related to active service.

Regarding the Veteran's claim for service connection for a stroke, the Board finds that another VA opinion is required.  Service treatment records indicate a diagnosis of significant carotid atherosclerosis in June 1995.  Post-service treatment records indicate a diagnosis of at least one stroke in August 2004, as well as high cholesterol since service.  Further, the Veteran has submitted a medical publication indicating a risk of stroke with high cholesterol in patients with diabetes.  The Veteran here has been diagnosed with diabetes mellitus, Type II. 

In June 2007, a VA examiner provided an opinion that the Veteran's strokes were not due to service because there was no evidence of hypertension in service.  However, the VA examiner did not comment on the Veteran's high cholesterol in service (beginning in February 1992), nor post-service diagnoses of hyperlipidemia and high cholesterol, nor did the examiner comment on the June 1995 diagnosis of atherosclerosis in service.  See June 2007 VA medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the present case, the Board finds that the June 2007 VA opinion was inadequate because the VA examiner did not comment on the Veteran's high cholesterol in service and since service, nor the diagnosis of atherosclerosis in service.  Further, as the Veteran has submitted evidence relating these symptoms to strokes, a more thorough VA opinion is required. 

Regarding service connection for an acquired psychiatric disorder, including major depression, the Board finds that a VA examination is required under McLendon, 20 Vet. App. 79.  Specifically, the Veteran was diagnosed with major depression in January 2002 and at that time, he told the VA physician that he had experienced depression symptoms since his discharge from service in 1997.  The Board acknowledges that the Veteran's service treatment records do not indicate any treatment for an acquired psychiatric disorder; however, the Veteran is competent to report continuous depressive symptoms since service as the symptoms come to him through his senses.  Layno, 6 Vet. App. at 469. 

Regarding service connection for an erectile dysfunction disorder, the Board finds that a VA examination is required under McLendon, 20 Vet. App. 79.  To that end, the Board observes that service treatment records indicate diagnoses of and treatment for nonspecific urethritis (July 1977), gonococcal urethritis (July 1977), burning on urination (September 1977), venereal warts in scrotal area (January 1979), abscess in the left groin area (November 1980), asymptomatic pyuria (June 1986), as well as prostatis/cystitis (February 1992), left testicle torsion (September 1984), epididymitis on the left (September 1984), a left epididymectomy (October 1984), and recurrent epididymitis on the left (November 1984).  Further, his separation examination indicated that he had a cyst at the base of his scrotum, however the examination also noted that an ultrasound was normal.  His in-service diagnoses and treatment regarding his genutiary system coupled with his competent post-service complaints of impotence, indicates that he may have a disorder associated with service.  However, there is insufficient competent evidence on file for the VA to make a decision on the Veteran's claim.  To that end, the Board finds that a VA examination is required under McLendon, 20 Vet. App. 79.

Finally, the Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the VA medical center in Biloxi, Mississippi for the period from June 2005 to the present as well as the period prior to March 2002.  Any negative response should be noted in the file. 
  
2. Obtain all VA treatment records from the VA medical center in New Orleans, Louisiana.  Any negative response should be noted in the file. 

3. Obtain VA treatment records from the VA medical center in Mobile, Alabama for the period from April 2008 to the present.  Any negative response should be noted in the file. 

4. Upon receipt of the foregoing records, afford the Veteran the opportunity to undergo the appropriate VA examination(s) to determine the nature, extent, and etiology of any bilateral foot disorder he may have.  The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner should obtain a complete history from the Veteran, review the entire claims file, and indicate that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

For any disability manifested by a bilateral foot disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service.  

Each opinion should include discussion of the Veteran's lay statements as to onset of the disorder and symptoms and history reflected in records related to the Veteran's active service.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

5. Upon receipt of the foregoing records, obtain a VA medical opinion to determine the nature, extent, and etiology of the Veteran's stroke that occurred in August 2004.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with the examination.  

The examiner should consider the Veteran's service treatment records which indicated findings of high cholesterol in service as well as significant carotid atherosclerosis, as well as the medical publication submitted by the Veteran indicating a relationship between high cholesterol and stroke in patients with diabetes.  The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's stroke had its clinical onset in service or is otherwise related to service.  

The opinion should include discussion of the Veteran's written lay statements as to onset of the symptoms and history reflected in records related to the Veteran's active service.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

6. Upon receipt of the foregoing records, afford the Veteran the opportunity to undergo the appropriate VA examination(s) to determine the nature, extent, and etiology of any acquired psychiatric disorder that he may have.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with the examination.  The examiner should obtain a complete history from the Veteran, review the entire claims file, and indicate that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

For any acquired psychiatric disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service.  

Each opinion should include discussion of the Veteran's lay statements as to onset of the disorders, including his claims of continuity of symptomatology since service.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

7. Upon receipt of the foregoing records, afford the Veteran the opportunity to undergo the appropriate VA examination(s) to determine the nature, extent, and etiology of any erectile dysfunction disorder that he may have.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with the examination.  The examiner should obtain a complete history from the Veteran, review the entire claims file, and indicate that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  

For any erectile dysfunction disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service.  

Each opinion should include discussion of the Veteran's lay statements as to onset of the disorders, including his claims of continuity of symptomatology since service.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  
 
8. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

9. Thereafter, re-adjudicate each issue on appeal.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


